DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/2021 and 5/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-20 is/are directed to an abstract idea. Specifically, representative claim 1 recites:
Claim 1 recites:
A method of determining an estimated dose delivered by a proton therapy plan, said method comprising: defining a representation of a volume of interest based on user input received from a graphical user interface; subdividing the representation of the volume of interest into a plurality of voxels; assigning metrics to the plurality of voxels; and determining the estimated dose delivered by the proton therapy plan according to the metrics.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the December 2016: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to “Collecting and comparing known information” (Classen) and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group) and “Algorithm for calculating parameters indicating an abnormal condition (Grams). This abstract idea is an algorithm which could be carried out as a purely mental process, at least in principle.
Claim 1 does contain the abstract idea include several “computer subsystem” which are generic computer components and therefore will not make the claim significantly more than the abstract idea; a storage and a processing which may be another generic computer component or it may be a routine sensor recited at a high level of generality, and they are well-understood, routine, and conventional in the art. Steps counting value from a sensor is merely insignificant value gathering which is essentially required if the algorithm is to be carried out; the value being “steps counting value” only generally links the use of the abstract idea to a field of use, rather than narrowing the claim to a particular application of the abstract idea. Outputting the result of the algorithm is merely routine extra-solution activity. The claim does not, for instance, recite any particular details of the sensor nor does it particularly limit how the sensor collects the data or how the method outputs the result of the algorithm. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Claim 1 does contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Dependent claims 2-8 extends the abstract idea by adding details to the algorithm, which is still analogous to Classen, Electric Power Group and Grams, but does not contain further “additional elements”.
Claim 9 recites:
A method of determining an estimated dose delivered by a proton therapy plan, said method comprising: defining a plurality of representations of volumes of interest; subdividing the plurality of representations of volumes of interest into a plurality of voxels; VAR-D2015-050US0215assigning metrics to the plurality of voxels; determining weighted contributions by assigning weights to contributions corresponding to distances from an organ at risk to the plurality of representations of volumes of interest; and determining the estimated dose delivered by the proton therapy plan according to the metrics and the weighted contributions.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the December 2016: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to “Collecting and comparing known information” (Classen) and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group) and “Algorithm for calculating parameters indicating an abnormal condition (Grams). This abstract idea is an algorithm which could be carried out as a purely mental process, at least in principle.
Claim 9 does contain the abstract idea include several “computer subsystem” which are generic computer components and therefore will not make the claim significantly more than the abstract idea; a storage and a processing which may be another generic computer component or it may be a routine sensor recited at a high level of generality, and they are well-understood, routine, and conventional in the art. Steps counting value from a sensor is merely insignificant value gathering which is essentially required if the algorithm is to be carried out; the value being “steps counting value” only generally links the use of the abstract idea to a field of use, rather than narrowing the claim to a particular application of the abstract idea. Outputting the result of the algorithm is merely routine extra-solution activity. The claim does not, for instance, recite any particular details of the sensor nor does it particularly limit how the sensor collects the data or how the method outputs the result of the algorithm. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Claim 9 does contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Dependent claims 10-14 extends the abstract idea by adding details to the algorithm, which is still analogous to Classen, Electric Power Group and Grams, but does not contain further “additional elements”. 
 Claim 15 recites:
A system for determining an estimated dose delivered by a proton therapy plan, said system comprising: a memory that stores machine instructions; and a processor coupled to the memory that executes the machine instructions to: define a plurality of representations of volumes of interest using user input obtained from a graphical user interface; subdivide the plurality of representations of volumes of interest into a plurality of voxels; assign metrics to the plurality of voxels; determine weighted contributions by assigning weights to contributions corresponding to distances from an organ at risk to the plurality of representations of volumes of interest; and determine the estimated dose delivered by the proton therapy plan according to the metrics and the weighted contributions.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the December 2016: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to “Collecting and comparing known information” (Classen) and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group) and “Algorithm for calculating parameters indicating an abnormal condition (Grams). This abstract idea is an algorithm which could be carried out as a purely mental process, at least in principle.
Claim 15 does contain the abstract idea include several “computer subsystem” which are generic computer components and therefore will not make the claim significantly more than the abstract idea; a storage and a processing which may be another generic computer component or it may be a routine sensor recited at a high level of generality, and they are well-understood, routine, and conventional in the art. Steps counting value from a sensor is merely insignificant value gathering which is essentially required if the algorithm is to be carried out; the value being “steps counting value” only generally links the use of the abstract idea to a field of use, rather than narrowing the claim to a particular application of the abstract idea. Outputting the result of the algorithm is merely routine extra-solution activity. The claim does not, for instance, recite any particular details of the sensor nor does it particularly limit how the sensor collects the data or how the method outputs the result of the algorithm. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Claim 15 does contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself. As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Dependent claims 16-20 extends the abstract idea by adding details to the algorithm, which is still analogous to Classen, Electric Power Group and Grams, but does not contain further “additional elements”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Schulte et al. (US Patent No. 8,644,571).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895